PARKER, Judge.
The appeal in this ease was filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our review of the record compels us to reverse the sentences and remand for a new sentencing hearing.
William Dominie Kazakoff, Jr., a juvenile, pleaded guilty to numerous felonies. The trial court considered the statutory factors set forth in section 39.059(7)(c), Florida Statutes (1991) and sentenced Kazakoff as an adult. At the time of sentencing, the trial court did not have the benefit of the supreme court’s opinion in Troutman v. State, 630 So.2d 528 (Fla.1993). Troutman imposes a strict standard and requires individualized trial court findings of each of the statutory criteria before imposing an adult sentence. We conclude that the trial court’s findings do not satisfy Troutman. We also note that contrary to Troutman, the trial court did not enter a contemporaneous written order of findings.
We reverse and remand the sentence in this case to the trial court to strictly comply with the statutory criteria in section 39.059(7), Florida Statutes (1991). On remand the trial court may again sentence Kazakoff as an adult provided that it strictly complies with the statutory criteria and enters a contemporaneous order. See Troutman. See also Kazakoff v. State, 642 So.2d 596 (Fla. 2d DCA 1994).
Reversed and remanded.
RYDER, A.C.J., and LAZZARA, J., concur.